TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00196-CV



                                   Eric Van Zandt, Appellant


                                                 v.


                  Prescott Legal Search, Inc. and Larry Prescott, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. GN501708, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Eric Van Zandt seeks to appeal from a district court judgment rendered

October 10, 2005, dismissing his petition for bill of review as untimely and without merit. Van

Zandt filed a motion for new trial and a request for findings of fact and conclusions of law on

November 15, 2005. The district court denied the motion for new trial on January 3, 2006.1 Van

Zandt filed an untimely notice of appeal with the district court clerk on March 22, 2006, 163 days

after the judgment was signed. See Tex. R. App. P. 26.1(a)(1). Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of




       1
          It is unclear whether the district court had plenary power to render its order. See Tex. R.
Civ. P. 329b.
jurisdiction. Tex. R. App. P. 42.3(a); Grondona v. Sutton, 991 S.W.2d 90, 93 (Tex. App.—Austin

1998, pet. denied).




                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: May 12, 2006




                                              2